Case: 22-60187     Document: 00516510998         Page: 1     Date Filed: 10/17/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 22-60187
                                Summary Calendar                            FILED
                                                                     October 17, 2022
                                                                       Lyle W. Cayce
   Robert R. Acevedo,                                                       Clerk

                                                                       Petitioner,

                                       versus

   United States Railroad Retirement Board,

                                                                     Respondent.


                      Petition for Review of an Order of the
                            Railroad Retirement Board
                                RRB No. 14-AP-56


   Before Southwick, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Robert R. Acevedo seeks review of the Railroad Retirement Board’s
   decision denying him certain retirement benefits. The Railroad Retirement
   Act of 1974 requires appeals like this to be brought within one year of the
   Board’s final decision. See 45 U.S.C. § 231. The Board issued its final


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-60187     Document: 00516510998           Page: 2   Date Filed: 10/17/2022




                                    No. 22-60187


   decision on March 3, 2016. Acevedo filed this petition in April 2022, well
   outside the one-year limitations period. His petition is thus untimely. But
   even if it were timely, we previously affirmed the Board’s decision and denied
   rehearing See Acevedo v. U.S. R.R. Ret. Bd., 678 F. App’x 264 (5th Cir. 2017)
   (per curiam).
                                                                     DENIED.




                                         2